Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
Amendments to claims 1, 8 and 15 have been entered.
Claims 2, 9 & 16 previously canceled.
Claim 21 is new.
Claims 1, 3-8, 10-15 & 17-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
With respect to claim rejections under 35 USC 101, the applicant argues the claims presented do not recite an abstract idea; however, the examiner respectfully disagrees. Taking the computer elements out from independent claim 1, the claim merely recites a method of organizing human activity relating to commercial or legal interactions i.e. sales activities, sales behaviors, or business relations. The additional elements are recited at a high level of generality and merely invoked as tools to merely apply the abstract in a technological environment to automate a business process without significantly more. Therefore, mere instruction to “apply” an exception using generic computer components cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. All the limitations of the present claims recite well-understood, routine, or conventional activity in the field of payment authorization. For the above reasoning, the 101 rejection of the claims is maintained. 
Applicant’s arguments, with respect to claim rejections under 35 USC 102, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sarbajlt K. Rakshit (US 2021/0081952 A1, herein Rakshit). Applicant argues Lindemann does not disclose machine learning. Under the broadest reasonable interpretation as disclosed in the specifications, the machine learning is read by Lindemann who discloses an analysis module which the examiner interprets to read on a machine learning. Further, the heatmap of Lindemann which indicates the percentage for a given time period that a user fixated their eyes using the eye tracking module reads on a field of view (FOV). Applicant further agues Lindemann does not disclose a peripheral vision area, however, Rakshit reads on a peripheral vision area.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 & 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Taking the computer elements out, Independent claims 1, 8 & 15 similarly recite the following: 
receiving image data of a user while a transaction involving the user is occurring, the image data being related to the user reviewing characteristics of the transaction on a display while the transaction occurs, capturing the image data related to the user reviewing the characteristics of the transaction on the display while the transaction occurs, and the image data including user-eye-tracking data captured; 
using machine learning to analyze, the image data of the user to determine from the image data, including the user-eye-tracking data, a field of view (FOV) of the user and user eye movements indicative of specific locations of the display the user viewed, and an amount of time the user viewed the specific locations of the display, the determined FOV characterizing the user's visual limits, including the user's central vision area and peripheral vision area; 
based on the determined field of view (FOV) of the user, the determined specific locations of the display the user viewed, and the determined amount of time the user viewed the specific locations of the display, determining whether the user is viewing areas of the display indicating the characteristics of the transaction while the transaction occurs; and 
authorizing the transaction in response to determining based on the image that the user viewed the areas of the display indicating the characteristics of the transaction while the transaction occurs.
Thus, under the broadest reasonable interpretation, the claim recites receiving image data, analyzing the image data to determine a field of view (FOV) of the user and authorizing the transaction in response to determining based on the image data that the user viewed the areas of the display indicating the characteristics of the transaction while the transaction occurs. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “commercial or legal interactions” i.e. sales activities, sales behaviors, or business relations. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a memory“, “server”, and ”a processor” for receiving data and analyzing data are recited at a high level of generality, i.e. as a generic processor performing generic computer functions of processing data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d). 
Therefore, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. Further, displaying data over a network is a well-understood routine and conventional function. Therefore, independent claims 1, 8 & 15 are ineligible. The dependent claims 3-7, 10-14 and 17-21 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The eye-tracking devices in claim 21 are also recited at a high level of generality and invoked as tools to automate a business process without significantly more. Thus, the dependent claims are also found ineligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf Lindemann (US 2019/0164156 A1, herein Lindemann) in view of Sarbajlt K. Rakshit (US 2021/0081952 A1, herein Rakshit).

As per claim 1. A computer-implemented method comprising: 
receiving, at a server, image data of a user while a transaction involving the user is occurring, the image data being related to the user reviewing characteristics of the transaction on a display while the transaction occurs, the image data being received across a network from one or more devices capturing the image data related to the user reviewing the characteristics of the transaction on the display while the transaction occurs, and the image data including user-eye-tracking data captured by one or more eye-tracking devices of the one or more devices (Lindemann ¶¶ [308-312, 328-329, 331, 333-334, 400-401, 524, 527-529 & 573]); 
using machine learning, by the server, to analyze, the image data of the user to determine from the image data, including the user-eye-tracking data, a field of view (FOV) of the user and user eye movements indicative of specific locations of the display the user viewed, and an amount of time the user viewed the specific locations of the display, the determined FOV characterizing the user's visual limits, including the user's central vision area and peripheral vision area (Lindemann ¶¶ [310-311, 323-324, 328-329, 333-334, 400, 417, 528 & 558]); 
based on the determined field of view (FOV) of the user, the determined specific locations of the display the user viewed, and the determined amount of time the user viewed the specific locations of the display, determining, by the server, whether the user is viewing areas of the display indicating the characteristics of the transaction while the transaction occurs (Lindemann ¶¶ [311, 323-324, 328, 333 & 334]); and 
authorizing, by the server, the transaction in response to determining based on the image data that the user viewed the areas of the display indicating the characteristics of the transaction while the transaction occurs (Lindemann Fig. 29A at 2909 and ¶ [336]).
It can be argued that Lindemann does not explicitly teach, however, Rakshit further teaches:
the determined FOV characterizing the user's visual limits, including the user's central vision area and peripheral vision area (Rakshit ¶¶ [22-23 & 35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the
method for secure authentication as taught in Lindemann with the payment verification method including a gaze point tracker as taught in Rakshit in order to identify the eye focus along with the peripheral vision and initiate smart lens-based transactions (see Rakshit ¶¶ [23 & 35]).
As per claims 8 & 15, the claims recite analogous limitations to claim 1 above and are therefore rejected under the same premise.

As per claim 3, Lindemann & Rakshit teach the computer-implemented method of claim 1, Lindemann further teaches: wherein the image data is further analyzed using facial recognition to authenticate the user prior to authorizing the transaction (Lindemann ¶¶ [353, 381, 389, 408, 502 & 531]).
As per claims 10 & 17, the claims recite analogous limitations to claim 3 above and are therefore rejected under the same premise.

As per claim 4, Lindemann & Rakshit teach the computer-implemented method of claim 1, Lindemann further teaches: wherein the characteristics include at least a payment amount (Lindemann ¶¶ [209, 238, 239, 252, 323, 350 & 395]).
As per claims 11 & 18, the claims recite analogous limitations to claim 4 above and are therefore rejected under the same premise.

As per claim 5, Lindemann & Rakshit teach the computer-implemented method of claim 1, Lindemann further teaches: wherein determining whether the user viewed the display indicating characteristics of the transaction includes: 
determining, using the user eye-tracking data, that the user viewed text on the display indicating characteristics of the transaction (Lindemann ¶¶ [306, 307-313, 321-322, 324-325 & 333]).
As per claim 19, the claim recites analogous limitations to claim 5 above and is therefore rejected under the same premise.

As per claim 6, Lindemann & Rakshit teach the computer-implemented method of claim 1, Lindemann further teaches: wherein prior to authorizing the transaction, the method further comprises: 
determining a number of previous transactions completed in the same location as the transaction (Lindemann ¶¶ [107-108, 127, 135, 137, 152-153 & 355]); and 
comparing the number of previous transactions completed in the same location to a threshold, wherein the transaction is authorized in response to determining that the user viewed the display indicating the characteristics of the transaction and that the number of previous transactions completed in the same location exceeds the threshold (Lindemann ¶¶ [141, 188, 216, 226 & 384]).

As per claim 7, Lindemann & Rakshit teach the computer-implemented method of claim 1, Lindemann further teaches: wherein the transaction is a financial transaction, the device comprises by a financial transaction terminal, and the characteristics of the financial transaction include a payment amount (Lindemann ¶¶ [188, 209, 252, 391 & 405]).

As per claim 12, Lindemann & Rakshit teach the computer-implemented system of claim 8, Lindemann further teaches: wherein determining whether the user viewed the display indicating characteristics of the transaction includes: 
determining that the field of view (FOV) of the user overlaps with the display indicating characteristics of the transaction (Lindemann ¶¶ [323, 324 & 329]).

As per claim 13, Lindemann & Rakshit teach the computer-implemented system of claim 8, Lindemann further teaches: wherein prior to authorizing the transaction, the method further comprises: 
analyzing, using natural language processing, social media history of the user (Lindemann ¶ [259]); 
calculating a risk score based on the analysis (Lindemann ¶¶ [135 & 136]); and 
comparing the risk score to a risk threshold (Lindemann ¶¶ [153, 187, 215, 222-225, 309 & 356]); 
wherein the transaction is authorized in response to determining that the user viewed the display indicating the characteristics of the transaction and that the risk score does not exceed the risk threshold (Lindemann ¶¶ [101, 130, 141, 188, 209, 216, 226 & 309]).

As per claim 14, Lindemann & Rakshit teach the computer-implemented system of claim 8, Lindemann further teaches: wherein the transaction is an electronic policy, the devices comprises a smart phone, and the characteristics of the policy include terms within the policy (Lindemann ¶¶ [138, 186-190, 208, 212, 214, 244, 262, 404, 578 & 662]).
As per claim 20, the claim recites analogous limitations to claim 14 above and is therefore rejected under the same premise.

As per claim 21, Lindemann & Rakshit teach the computer-implemented method of claim 1, Rakshit further teaches: wherein the one or more eye-tracking devices are selected from the group consisting of eye-attached-tracking using smart contact lenses, optical tracking based on changes in reflection measured on the cornea, and electrical tracking of electric potentials collected by electrodes placed around at least one eye of the user (Rakshit ¶¶ [21, 23, 30 & 39-40]).
The motivation to combine the references is the same as seen above in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/15/2022